



Exhibit 10.2
GLOBAL PAYMENTS INC.
PERFORMANCE UNIT AWARD CERTIFICATE
Non-transferable


G R A N T T O




(“Grantee”)


by Global Payments Inc. (the “Company”) of Performance Units (the “Performance
Units”) representing the right to earn, on a one-for-one basis, shares of the
Company’s no par value common stock (“Shares”), pursuant to and subject to the
provisions of the Global Payments Inc. Amended and Restated 2011 Incentive Plan
(the “Plan”) and to the terms and conditions set forth on the following pages of
this award certificate (the “Certificate”).


The target number of Shares subject to this award is (the “Target Award”).
Depending on the Company’s year over year Annual Adjusted EPS Growth and
relative Total Shareholder Return over the Performance Period (each as defined
herein), Grantee may earn from 0% to 400% of the Target Award (subject to the
Award Maximum (as defined herein)) in accordance with the performance metrics
described in Exhibit A attached hereto and the terms and conditions of this
Certificate.


By accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions of this Certificate and the Plan.


IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.






Global Payments Inc.


By: ________________________________
Its: Authorized Officer
Grant Date:
Grant Number:
Accepted by Grantee:
Date:














--------------------------------------------------------------------------------





TERMS AND CONDITIONS
1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, for
purposes of this Certificate:
(i) “Conversion Date” means February 25, 2022, provided that the Committee has
previously certified the Company’s year over year Annual Adjusted EPS Growth and
relative Total Shareholder Return, as more fully described in Exhibit A hereto.
(ii) “Performance Period” means the three year period beginning on January 1,
2019 and ending on December 31, 2021.


(iii) “Final Performance Multiplier” means the percentage, from 0% to 400%, that
will be applied to the Target Award to determine the number of Performance
Awards that will convert to Shares on the Conversion Date, as more fully
described in Exhibit A hereto.


2.    Performance Units. The Performance Units have been credited to a
bookkeeping account on behalf of Grantee. The Performance Units will be earned
in whole, in part, or not at all, as provided on Exhibit A attached hereto. Any
Performance Units that fail to vest in accordance with the terms of this
Certificate will be forfeited and reconveyed to the Company without further
consideration or any act or action by Grantee.


3.    Conversion to Shares. Except as otherwise provided in Section 4 below,
100% of the Performance Units that are earned based on performance will be
converted to actual unrestricted Shares (one Share per vested Performance Unit)
on the Conversion Date. These shares will be registered on the books of the
Company in Grantee’s name as of the Conversion Date and stock certificates for
the Shares shall be delivered to Grantee or Grantee’s designee upon request of
the Grantee.


4.    Termination of Employment. If Grantee’s employment is terminated during
the Performance Period, the following provisions of this Section 4 shall govern
the vesting of the Performance Units:


(i) Death or Disability. If Grantee’s employment is terminated by reason of
death or Disability, the number of Performance Units earned shall be


determined at the end of the Performance Period based on actual performance as
of the end of the Performance Period.


(ii) Any Other Reason. If Grantee’s employment is terminated for any other
reason, all of the Performance Units shall be forfeited; provided, however, that
in the case of Grantee’s Retirement or a termination of Grantee’s employment by
the Company without Cause or by Grantee for Good Reason, the Committee may, but
shall not be required to, determine that some or all of the Performance Units
shall be earned at the end of the Performance Period based on actual performance
as of the end of the Performance Period.


5.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Performance Units may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or an Affiliate. The Performance Units may not be sold,
assigned, transferred or otherwise disposed of by Grantee other than by will or
the laws of descent and distribution.


6.    Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Performance Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Performance
Units, stock units will not be converted to Shares in whole or in part unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.





--------------------------------------------------------------------------------







7.    Limitation of Rights. The Performance Units do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a shareholder
of the Company unless and until Shares are in fact issued to such person in
connection with the units. Nothing in this Certificate shall interfere with or
limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in employment of the Company or any Affiliate.


8.    No Entitlement to Future Awards. The grant of the Performance Units does
not entitle Grantee to the grant of any additional units or other awards under
the Plan in the future. Future grants, if any, will be at the sole discretion of
the Company, including, but not limited to, the timing of any grant, the number
of units, and vesting provisions.


9.    Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Performance Units. The withholding requirement may be satisfied, in whole or
in part, by withholding from the settlement of the stock units Shares having a
Fair Market Value on the date of withholding equal to the amount required to be
withheld in accordance with applicable tax requirements, all in accordance with
such procedures as the Committee establishes. The obligations of the Company
under this Certificate will be conditional on such payment or arrangements, and
the Company and, where applicable, its Affiliates will, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise due to Grantee.


10.    Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Performance Units hereunder had expired) on
the date of such amendment or termination.


11.    Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan. Without limiting the
foregoing, the terms and conditions of the Performance Units, including the
number of shares and the class or series of capital stock which may be delivered
upon settlement of the Performance Units, are subject to adjustment as provided
in Article 15 of the Plan. In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Certificate, the
provisions of the Plan shall be controlling and determinative. Any conflict
between this Certificate and the terms of a written employment, key position, or
change-in-control agreement with Grantee that has been approved, ratified or
confirmed by the Committee shall be decided in favor of the provisions of such
employment, key position, or change-in-control agreement.


12.    Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws. Grantee hereby agrees and submits to jurisdiction in the state and federal
courts of the State of Georgia and waives objection to such jurisdiction.


13.    Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


14.    Relationship to Other Benefits. The Performance Units shall not affect
the calculation of benefits under any other compensation plan or program of the
Company, except to the extent specially provided in such other plan or program.


15.    Clawback. Notwithstanding anything to the contrary in this Certificate,
the Plan, or any employment, key position, or change-in-control agreement with
Grantee, the award granted hereunder is subject to the





--------------------------------------------------------------------------------





provisions of the following clawback policy established by the Committee prior
to the grant of the Performance Units hereunder. The Committee may seek to
recoup all or any portion of the value of any annual or long-term incentive
awards provided to any current or former executive officers in the event that
the Company’s financial statements are restated due to the Company’s material
noncompliance with any financial reporting requirement under the securities laws
(the “Restatement”).  The Committee may seek recoupment from any current or
former executive officer who received incentive-based compensation, granted
after the date hereof, during the three (3) year period preceding the date that
the Company was required to prepare the Restatement.  The Committee may seek to
recover the amount by which the individual executive's incentive payments
exceeded the lower payment that would have been made based on the restated
financial results and the Committee may determine whether the Company shall
effect such recovery:  (i) by seeking repayment from the executive; (ii) by
reducing (subject to applicable law and the terms and conditions of the
applicable plan, program or arrangement) the amount that would otherwise be
payable to the executive under any compensatory plan, program or arrangement
maintained by the Company; or (iii) a combination of foregoing.  The Grantee
hereby acknowledges that this award is subject to the foregoing policy and
agrees to make any repayment required in connection therewith.


16.    Notice. Notices and communications hereunder must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 3550 Lenox Road, Suite 3000, Atlanta, Georgia
30326, Attn: Corporate Secretary, or any other address designated by the Company
in a written notice to Grantee. Notices to Grantee will be directed to the
address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.
17.    Non-Competition and Non-Solicitation. As a condition of Grantee’s receipt
of this Award, Grantee agrees to the following restrictions. Grantee
acknowledges and agrees that as a result of Grantee’s employment with the
Company or an Affiliate, Grantee’s knowledge of and access to confidential and
proprietary information, and Grantee’s relationships with the Company’s or its
Affiliate’s customers and employees, Grantee would have an unfair competitive
advantage if Grantee were to engage in activities in violation of this
Agreement. Grantee also acknowledges and agrees that the covenants in this
Section 17 are necessary to protect the trade secrets of Company or an
Affiliate.
17.1 Non-Competition. During the term of Grantee’s employment and for a period
of twenty-four (24) months immediately following the termination of Grantee’s
employment for any reason, Grantee shall not, directly or indirectly, seek or
obtain any employment, independent contractor or consulting relationship with a
Competitor, or otherwise provide any form of assistance or services to a
Competitor or engage in Competitive Services, whether paid or unpaid, in the
geographic area in which the Company or an Affiliate conducts business, in which
relationship Grantee has duties for (or provides services to) such Competitor
that relate to Competitive Services and are the same or similar to those
services actually performed by Grantee for the Company or an Affiliate;
provided, however, that (a) nothing in this Section 17.1 shall prohibit Grantee
from acquiring or holding, for investment purposes only, less than five percent
(5%) of the outstanding publicly traded securities of any corporation which may
compete directly or indirectly with the Company or an Affiliate; and (b) the
time period of the non-compete in this Section shall not be longer than the time
period of the non-compete in a written employment agreement between Grantee and
the Company.
17.2 Non-Solicitation of Customers. During the term of Grantee’s employment and
for a period of twenty-four (24) months immediately following the termination of
Grantee’s employment for any reason, Grantee shall not, directly or indirectly,
on Grantee’s own behalf or on behalf of any other individual, corporation,
partnership, joint venture, limited liability company, association or other
entity or otherwise, solicit, divert or take away or attempt to solicit divert
or take away any Protected Customer for the purpose of providing or selling
Competitive Services; provided however, that the non-solicitation restriction
contained in this Section 17.2 shall only apply to those Protected Customers (a)
with whom Grantee, alone or in conjunction with others, had business dealings on
behalf of the Company or an Affiliate during the twelve (12) month period
immediately preceding the termination of Grantee’s employment or any earlier
date of any alleged breach by Grantee of the restriction in Section 17.2 hereof,
and/or (b) for whom Grantee was responsible for supervising or coordinating the
business dealings between the Company or an Affiliate and





--------------------------------------------------------------------------------





the Protected Customer during the twelve (12) month period immediately preceding
the termination of Grantee’s employment or any earlier date of any alleged
breach by Grantee of the restriction in Section 17.2 hereof.
17.3 Non-Solicitation of Employees. During the term of Grantee’s employment and
for a period of twenty-four (24) months immediately following the termination of
Grantee’s employment for any reason, Grantee shall not, directly or indirectly,
on Grantee’s own behalf or on behalf of any other individual, corporation,
partnership, joint venture, limited liability company, association or other
entity or otherwise, solicit or induce any Protected Employee with whom Grantee
worked or otherwise had material contact with through employment with the
Company or an Affiliate to terminate his or her employment relationship with the
Company or an Affiliate or to enter into employment with any other individual,
corporation, partnership, joint venture, limited liability company, association
or other entity.
17.4 Definitions. For purposes of this Section 17, the following definitions
shall apply:
(a)    “Competitive Services” means services competitive with the business
activities engaged in by the Company or an Affiliate as of the date of
termination of Grantee’s employment for any reason or any earlier date of an
alleged breach by Grantee of the restrictions in Section 17 hereof, which
include, but are not limited to, the provision of products and services to
facilitate or assist with the movement in electronic commerce of payment and
financial information, merchant processing, merchant acquiring, credit and debit
transaction processing, check guarantee and verification, electronic
authorization and capture, terminal management services, purchase card services,
financial electronic data interchange, cash management services, and wire
transfer services.
(b)     “Competitor” means any individual, corporation, partnership, joint
venture, limited liability company, association, or other entity or enterprise
which is engaged, wholly or in part, in Competitive Services, including but not
limited to the following companies, all of whom engage in Competitive Services
(and all of their parents, subsidiaries, or affiliates who engage in Competitive
Services) and all of the successors in interest to any of the foregoing: Chase
Paymentech Solutions, LLC, First Data Corporation, Total System Services, Inc.,
Wells Fargo Merchant Services, LLC, First National Merchant Solutions, LLC, RBS
Lynk, iPayment, Inc., Bank of America Merchant Services, LLC, National
Processing Corporation, Elavon, Inc., Worldpay, Inc., and EVO Payments
International, LLC.
(c) “Protected Customer” means any individual, corporation, partnership, joint
venture, limited liability company, association, or other entity or enterprise
to whom the Company or an Affiliate has sold or provided its products or
services, or actively solicited to sell its products or services, during the
twelve (12) months prior to termination of Grantee’s employment for any reason
or any earlier date of an alleged breach by Grantee of the restrictions in
Section 17 hereof.
(d)     “Protected Employee” means any employee of the Company or an Affiliate
who was employed by Company or an Affiliate at any time within six (6) months
prior to the termination of Grantee’s employment for any reason or any earlier
date of an alleged breach by Grantee of the restrictions in Section 17 hereof.
17.5 Rights and Remedies Upon Breach. Grantee agrees that, in the event that
Grantee breaches or threatens to breach the covenants set forth in Section 17
hereof, the Company shall be entitled to enjoin, preliminarily and permanently,
Grantee from violating or threatening to violate the covenants set forth in
Section 17 hereof and to have the covenants specifically enforced by any court
of competent jurisdiction, it being agreed that any breach or threatened breach
of the covenants would cause irreparable injury to the Company and that money
damages would not provide an adequate remedy to the Company. In addition, if the
Grantee breaches any of the covenants set forth in Section 17 hereof, all
unvested Shares covered by this Certificate shall be immediately forfeited. Such
forfeiture shall be in addition to any other right the Company may have with
respect to any such violation or breach.
17.6 Severability. Grantee acknowledges and agrees that the covenants set forth
in Section 17 hereof are reasonable and valid in time and scope and in all other
respects and shall be considered and construed as separate and independent
covenants. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition





--------------------------------------------------------------------------------





of activities or the definition of information covered is considered to be
invalid or unreasonable in scope, the invalid or unreasonable term shall be
redefined, or a new enforceable term provided, such that the intent of the
Company and Grantee will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.
17.7 Tolling. Grantee agrees that, if the enforceability of any of the terms of
the covenants set forth in Section 17 hereof are challenged in court, and
Grantee is not otherwise enjoined from breaching any of the covenants set forth
in Section 17 hereof, and if a court of competent jurisdiction finds that the
covenants are enforceable, the time period restrictions specified in Section 16
hereof are tolled from the earlier of (1) the filing of the lawsuit or (2) the
date upon which a court of competent jurisdiction determines Grantee first
breached any terms of the restrictive covenants; until the latter of (1) when
the breaches conclusively ceased as determined by a court; or (2) until the
dispute is resolved and all periods of appeal have expired. Grantee expressly
agrees and understands that this provision may extend the time period
restrictions set forth in Section 17 hereof by the time during which Grantee was
in breach or by the time during which Grantee denies and challenges the
enforceability of any of the terms of the restrictive covenants.

























--------------------------------------------------------------------------------





EXHIBIT A


Grantee may earn a percentage of the Target Award (subject to the Award Maximum)
based on the Company’s year over year Annual Adjusted EPS Growth and Total
Shareholder Return relative to the Comparator Group for the Performance Period,
as follows:


Performance Matrix for CY 2019 Annual Adjusted EPS Growth


Degree of Performance Attainment
Annual Adjusted EPS Growth
Annual Multiple (1)
Maximum or Above
_%
_%
Stretch
_%
_%
Target
_%
_%
Threshold
_%
_%
Less than Threshold
_%
_%

(1)
Payouts between performance levels will be determined based on straight line
interpolation.



Performance Matrix for CY 2020 Annual Adjusted EPS Growth


Degree of Performance Attainment
Annual Adjusted EPS Growth
Annual Multiple (1)
Maximum or Above
_%
_%
Stretch
_%
_%
Target
_%
_%
Threshold
_%
_%
Less than Threshold
_%
_%

(1)
Payouts between performance levels will be determined based on straight line
interpolation.



Performance Matrix for CY 2021 Annual Adjusted EPS Growth


Degree of Performance Attainment
Annual Adjusted EPS Growth
Annual Multiple (1)
Maximum or Above
_%
_%
Stretch
_%
_%
Target
_%
_%
Threshold
_%
_%
Less than Threshold
_%
_%

(1)
Payouts between performance levels will be determined based on straight line
interpolation.





A.
The resulting Annual Multiples for each of CY 2019, CY 2020 and CY 2021 are
averaged together to determine the EPS Performance Multiplier. For example:



•
If actual CY 2019 Annual Adjusted EPS Growth results in an Annual Multiple of
__%, actual CY 2020 Annual Adjusted EPS Growth results in an Annual Multiple of
_____%, and actual CY 2021 Annual Adjusted EPS Growth results in an Annual
Multiple of _______%, then the EPS Performance Multiplier shall be ____%.








--------------------------------------------------------------------------------





B.
The EPS Performance Multiplier is then multiplied by a modifier (the “Relative
TSR Modifier”) based on the Company’s TSR Percentile Rank over the Performance
Period to determine the Final Performance Multiplier, as follows:



Global Payments Inc.’s TSR Percentile Rank vs. Comparator Group
Relative TSR Modifier
Below 30th percentile
_%
30th to 70th percentile
_%
Above 70th percentile
_%



•
For example, if the EPS Performance Multiplier is ______% and the Company’s TSR
Percentile Rank is above the 70th percentile, which results in a TSR Modifier of
____%, then the Final Performance Multiplier shall be _______%.



•
For the avoidance of doubt, no Performance Units shall be earned prior to the
Conversion Date

 
C.
For purposes of this Certificate, the following terms shall have the following
meanings:

  
(1)
“CY 2019” or “2019 calendar year” means the twelve month period commencing on
January 1, 2019 and ending December 31, 2019.



(2)
“CY 2020” or “2020 calendar year” means the twelve month period commencing on
January 1, 2020 and ending December 31, 2020.



(3)
“CY 2021” or “2021 calendar year” means the twelve month period commencing on
January 1, 2021 and ending December 31, 2021.



(4)
“Annual Adjusted EPS” means “diluted earnings per share” as described and
quantified in the Company’s calendar 2019, 2020, and 2021 year-end earnings
press releases, respectively, except that for purposes of this Certificate,
Annual Adjusted EPS shall exclude the after-tax impact of expenses associated
with share-based compensation and foreign currency exchange as calculated based
on foreign currency exchange rates set forth in the Company’s approved budget
for each calendar year.



(5)
“Annual Adjusted EPS Growth” means the percentage increase in Annual Adjusted
EPS for each calendar year in the Performance Period. For purposes of the 2019
calendar year, the beginning point for measurement of Annual Adjusted EPS growth
shall be actual Annual Adjusted EPS for the twelve month period commencing on
January 1, 2018 and ending December 31, 2018. For purposes of the 2020 and 2021
calendar years, the beginning point for measurement of Annual Adjusted EPS
growth shall be actual Annual Adjusted EPS for the 2019 and 2020 calendar years,
respectively, as measured in accordance with this Certificate.



(6)
“Award Maximum” means 4.00x the Target Award.



(7)
“Beginning Price” means, with respect to the Company and any other Comparator
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending with the last trading day before the
beginning of the Performance Period. For the purpose of






--------------------------------------------------------------------------------





determining the Beginning Price, the value of dividends and other distributions
shall be determined by treating them as reinvested in additional shares of stock
at the closing market price on the ex-dividend date.


(8)
“Comparator Group” means the companies comprising the S&P 500 as of the first
day of the Performance Period and, except as provided below, the common stock of
which is continually listed or traded on a national securities exchange from the
first day of the Performance Period through the last trading day of the
Performance Period. In the event a member of the Comparator Group files for
bankruptcy or liquidates due to an insolvency, such company shall continue to be
treated as a Comparator Group member, and such company’s Ending Price will be
treated as $0 if the common stock (or similar equity security) of such company
is no longer listed or traded on a national securities exchange on the last
trading day of the Performance Period (and if multiple members of the Comparator
Group file for bankruptcy or liquidate due to an insolvency, such members shall
be ranked in order of when such bankruptcy or liquidation occurs, with earlier
bankruptcies/liquidations ranking lower than later bankruptcies/liquidations).
In the event of a formation of a new parent company by a Comparator Group
member, substantially all of the assets and liabilities of which consist
immediately after the transaction of the equity interests in the original
Comparator Group member or the assets and liabilities of such Comparator Group
member immediately prior to the transaction, such new parent company shall be
substituted for the Comparator Group member to the extent (and for such period
of time) as its common stock (or similar equity securities) are listed or traded
on a national securities exchange but the common stock (or similar equity
securities) of the original Comparator Group member are not. In the event of a
merger or other business combination of two Comparator Group members (including,
without limitation, the acquisition of one Comparator Group member, or all or
substantially all of its assets, by another Comparator Group member), the
surviving, resulting or successor entity, as the case may be, shall continue to
be treated as a member of the Comparator Group, provided that the common stock
(or similar equity security) of such entity is listed or traded on a national
securities exchange through the last trading day of the Performance Period.



(9)
“Ending Price” means, with respect to the Company and any other Comparator Group
member, the average of the closing market prices of such company’s common stock
on the principal exchange on which such stock is traded for the twenty (20)
consecutive trading days ending on the last trading day of the Performance
Period. For the purpose of determining the Ending Price, the value of dividends
and other distributions shall be determined by treating them as reinvested in
additional shares of stock at the closing market price on the ex-dividend date.



(10)
“EPS Performance Multiplier” means the average of the Annual Multiples for each
of CY 2019, CY 2020, and CY 2021.



(11)
“S&P 500” means the Standard & Poor 500 Total Return Index.



(12)
“Total Shareholder Return” or “TSR” shall be determined with respect to the
Company and any other Comparator Group member by dividing: (a) the sum of (i)
the difference obtained by subtracting the applicable Beginning Price from the
applicable Ending Price plus (ii) all dividends and other distributions on the
respective shares with an ex-dividend date that falls during the Performance
Period by (b) the applicable Beginning Price. Any non-cash distr






--------------------------------------------------------------------------------





ibutions on the respective shares shall be valued at fair market value. For the
purpose of determining TSR, the value of dividends and other distributions shall
be determined by treating them as reinvested in additional shares of stock at
the closing market price on the date of distribution.


(13)
“TSR Percentile Rank” means the percentile ranking of the Company’s TSR among
the TSRs for the Comparator Group members for the Performance Period. TSR
Percentile Rank is determined by ordering the Comparator Group members plus the
Company from highest to lowest based on TSR for the relevant Performance Period
and counting down from the company with the highest TSR (ranked first) to the
Company’s position on the list. If two companies are ranked equally, the ranking
of the next company shall account for the tie, so that if one company is ranked
first, and two companies are tied for second, the next company is ranked fourth.
In determining the Company’s TSR Percentile Rank for the Performance Period, in
the event that the Company’s TSR for the Performance Period is equal to the
TSR(s) of one or more other Comparator Group members for that same period, the
Company’s TSR Percentile Rank ranking will be determined by ranking the
Company’s TSR for that period as being greater than such other Comparator Group
members. After this ranking, the TSR Percentile Rank will be calculated using
the following formula, rounded to the nearest whole

percentile by application of regular rounding:


TSR Percentile Rank =
(N - R) * 100
 
                N



“N” represents the number of Comparator Group members for the relevant
Performance Period plus the Company.
“R” represents the Company’s ranking among the Comparator Group members plus the
Company.


D.
General. With respect to the computation of TSR, Beginning Price, and Ending
Price, the Committee shall be entitled to make an equitable and proportionate
adjustment to the extent (if any) necessary to preserve the intended incentives
of the awards and mitigate the impact of any change in corporate capitalization,
such as a stock split, stock dividend or reverse stock split, occurring during
the Performance Period (or during the applicable 20-day period in determining
Beginning Price or Ending Price, as the case may be), and the determination of
the Committee shall be final and binding.












